NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AARON HAHN,                                     No.    18-35819

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05047-RJB

 v.
                                                MEMORANDUM*
DOUG WADDINGTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Washington state prisoner Aaron Hahn appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his health and safety. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment for defendants

Waddington and Russell because Hahn failed to raise a genuine dispute of material

fact as to whether these defendants personally participated in the alleged

constitutional deprivation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(a supervisor is liable under § 1983 only if he was personally involved in the

constitutional deprivation or there was “a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation” (citation and

internal quotation marks omitted)).

      The district court properly granted summary judgment for defendant Martin

because Hahn failed to raise a genuine dispute of material fact as to whether

Martin was deliberately indifferent to Hahn’s health or safety regarding Hahn’s

placement at Washington State Penitentiary. See Farmer v. Brennan, 511 U.S.
825, 837 (1994) (a prison official is deliberately indifferent only if he “knows of

and disregards an excessive risk to inmate health or safety; the official must both

be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference”).

      The district court did not abuse its discretion by denying Hahn’s motion to

compel because Hahn failed to demonstrate that the denial of discovery resulted in

actual and substantial prejudice to him. See Laub v. U.S. Dep’t of Interior,


                                          2                                      18-35819
342 F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard of review and

explaining that a district court’s “decision to deny discovery will not be disturbed

except upon the clearest showing that the denial of discovery results in actual and

substantial prejudice to the complaining litigant” (citation and internal quotation

marks omitted)).

      The district court did not abuse its discretion by denying Hahn’s request to

continue summary judgment because Hahn failed to comply with the requirements

of Federal Rule of Civil Procedure 56(d). See Tatum v. City & County of San

Francisco, 441 F.3d 1090, 1100-1101 (9th Cir. 2006) (standard of review); see

also Stevens v. Corelogic, Inc., 899 F.3d 666, 678 (9th Cir. 2018) (requirements of

Rule 56(d)).

      The district court did not abuse its discretion by denying Hahn’s motion for

default judgment because Hahn did not obtain entry of default and defendants did

not fail to plead or otherwise defend. See Eitel v. McCool, 782 F.2d 1470, 1471

(9th Cir. 1986) (setting forth standard of review and two-step process required for

entry of default judgment); see also Fed. R. Civ. P. 55(a) (permitting entry of

default when a defendant “has failed to plead or otherwise defend”).

      The district court did not abuse its discretion by denying Hahn’s motion for

leave to amend his complaint because amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting


                                          3                                    18-35819
forth standard of review and explaining that leave to amend may be denied when

amendment would be futile).

      The district court did not abuse its discretion by denying Hahn’s motion to

strike and considering defendants’ late-filed response to his motion for leave to

amend his complaint. See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973

(9th Cir. 2010) (standard of review for motions to strike pursuant to Federal Rule

of Civil Procedure 12(f)); Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258,

1261 (9th Cir. 2010) (setting forth standard of review and equitable analysis to

determine whether a party’s failure to meet a deadline constitutes excusable

neglect).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                    18-35819